Citation Nr: 1644834	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  16-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1968 to September 1972 and from March 1973 to March 1977, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In this regard, the Board notes that the Veteran's March 2016 VA Form 9, Appeal to Board of Veterans' Appeals, limited the appeal to the above issue.  Therefore, the Board finds that the claim of service connection for erectile dysfunction is not in appellate status. 


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claim of service connection for a TBI.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in November 2016, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of service connection for a TBI.  The Board finds that this writing clearly articulated the Veteran's intent to withdraw from appellate status this issue and it was received by VA prior to the issuance of a final decision as to this issue.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the denial of the claim of service connection for a TBI is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


